  Case 18-27401         Doc 35     Filed 04/03/19 Entered 04/03/19 09:59:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-27401
         ANTONIO MENDOZA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/06/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-27401        Doc 35        Filed 04/03/19 Entered 04/03/19 09:59:59                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $9,630.00
       Less amount refunded to debtor                           $5,360.48

NET RECEIPTS:                                                                                      $4,269.52


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,850.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $419.52
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,269.52

Attorney fees paid and disclosed by debtor:                   $190.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ALL STATE INSURANCE               Unsecured     17,000.00            NA              NA            0.00       0.00
ALLY FINANCIAL                    Unsecured     16,886.00     16,886.71        16,886.71           0.00       0.00
American InfoSource LP            Unsecured         443.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         945.00           NA              NA            0.00       0.00
CAPITAL ONE NA                    Unsecured      1,028.00         944.67          944.67           0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS    Unsecured      3,519.00       3,129.29        3,129.29           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        3,700.00       3,700.00        3,700.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,500.00       4,003.29        4,003.29           0.00       0.00
CMRE FINANCE                      Unsecured         765.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         504.00           NA              NA            0.00       0.00
DAYMAR COLLEGE                    Unsecured      5,967.00            NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured         546.00           NA              NA            0.00       0.00
HONOR FINANCE                     Unsecured      7,488.00     11,706.96        11,706.96           0.00       0.00
INTERNAL REVENUE SERVICE          Priority       5,035.00       6,110.88        6,110.88           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured      1,391.00       1,451.49        1,451.49           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         286.00        286.34          286.34           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         568.00        568.37          568.37           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         921.00           NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured           0.00           NA              NA            0.00       0.00
MACNEAL HEALTH NETWORK            Unsecured          50.00           NA              NA            0.00       0.00
MACNEAL HOSPITAL                  Unsecured         150.00           NA              NA            0.00       0.00
MACNEAL PHYSICIANS GROUP LLC      Unsecured         100.00           NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,204.00       1,090.97        1,090.97           0.00       0.00
ONEMAIN FINANCIAL                 Unsecured      2,963.00       2,963.80        2,963.80           0.00       0.00
OPORTUN/PROGRESO                  Unsecured         565.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      4,000.00            NA              NA            0.00       0.00
PORANIA LLC                       Unsecured      1,278.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,290.00         957.26          957.26           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,167.00       1,167.69        1,167.69           0.00       0.00
PRESTIGE FINANCIAL SVC            Unsecured     23,087.00     24,352.28        24,352.28           0.00       0.00
SPEEDYRAPID CASH                  Unsecured      1,392.00       1,392.62        1,392.62           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-27401        Doc 35      Filed 04/03/19 Entered 04/03/19 09:59:59                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
SPRINGLEAF FINANCIAL SERVICES   Unsecured      3,273.00              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         100.00        2,140.60     2,140.60            0.00        0.00
STATE FARM MUTUAL               Unsecured     28,569.00              NA           NA             0.00        0.00
SYNCHRONY BANK                  Unsecured      1,117.00              NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,423.00         1,288.61     1,288.61            0.00        0.00
UNISA INC                       Unsecured      5,967.00              NA           NA             0.00        0.00
US CELLULAR                     Unsecured         250.00             NA           NA             0.00        0.00
US DEPT OF HUD                  Secured              NA              NA     23,294.00            0.00        0.00
US DEPT OF HUD                  Secured       23,294.00              NA           NA             0.00        0.00
VERIZON                         Unsecured         442.00          442.56       442.56            0.00        0.00
WELLS FARGO BANK NA             Secured      128,850.00      121,790.15          0.00            0.00        0.00
WELLS FARGO BANK NA             Secured              NA       15,377.12          0.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                    $0.00               $0.00
      Mortgage Arrearage                               $23,294.00                    $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                    $0.00               $0.00
      All Other Secured                                 $3,700.00                    $0.00               $0.00
TOTAL SECURED:                                         $26,994.00                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $6,110.88                 $0.00               $0.00
TOTAL PRIORITY:                                            $6,110.88                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $74,773.51                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $4,269.52
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $4,269.52




UST Form 101-13-FR-S (09/01/2009)
  Case 18-27401         Doc 35      Filed 04/03/19 Entered 04/03/19 09:59:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
